Defendant appeals from an order insofar as said order increases by $172.14 a month the $100 a week alimony fixed hy judgment of separation, as modified (see Ferguson v. Ferguson, 304 N. Y. 567), and from an order denying defendant’s motion to vacate the first order appealed from. Plaintiff appeals from the first-mentioned order insofar as it directs the increase in alimony to begin July 14, 1952, instead of June 1, 1952. Orders affirmed, without costs. No opinion. Johnston, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.